LETTS, Judge.
The appellant was beaten in the parking lot of a convenience store. He filed suit claiming that the store owed him the duty to keep the parking lot safe because prior criminal activity had occurred there.
The convenience store argued there had been no prior beatings and that this partic*1171ular attack was not foreseeable. The trial judge agreed and granted summary judgment. We reverse.
There had previously occurred both disorderly conduct and an aggravated assault on the premises. Upon the authority of Allen v. Babrab, Inc., 438 So.2d 356 (Fla.1983), we believe the trial judge must be reversed. As Babrab noted, “Foreseeability of an intervening cause is a question for the trier of fact.” Accordingly, the entry of summary judgment in favor of the convenience store must be reversed.
Without further comment we do, however, affirm the summary judgment in favor of the convenience store’s landlord.
AFFIRMED IN PART. REVERSED AND REMANDED IN PART.
HURLEY and DELL, JJ., concur.
LETTS, J., concurs specially with opinion.